Title: To James Madison from Andrew Ellicott, 10 January 1804 (Abstract)
From: Ellicott, Andrew
To: Madison, James


10 January 1804, Lancaster. Encloses “a small packet for our Minister in France,” which he asks JM to forward. “I am anxious that it should be sent early, as I see by the public prints that he is expected to return the insuing spring; which is a circumstance I regret on account of my correspondence with the National Institute, as he has been the channel thro which our letters have passed, and being a man of science himself, he has been very attentive to the delivery of my letters, and forwarding to me the answers.
“By a late letter which I received from M. Delambre, (perpetual secretary to the Institute), I find he is publishing a set of Solar tables corrected by a number of new equations. In these new equations, he has augmented the mass of Venus in the ratio of 10.4 to 9.7, and diminished that of Mars in the ratio of 72 to 100., which appears to be necessary to reconcile the principles of gravitation as laid down by Sir Isaac Newton, with observation.”
 

   
   RC (DLC). 1 p.; docketed by JM.



   
   For the initiation of Ellicott’s correspondence with Delambre, see Ellicott to JM, 20 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:480 and n. 1).


